DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fossum (US 2006/0212677 A1) in view of Fox (US 7,251,746 B2).
For claim 21, 
Fossum teaches an apparatus comprising: multiple processing cores to be designated as active cores (see abstract, paragraph [0011], figures 1-2, and other locations); at least one processing core to be designated as a functional spare (see [0007], [0016], and other locations); and a core configuration unit to: determine that the at least one processing core to be designated as a functional spare is to be designated as an active core (see [0007], and other locations) and at least one of the multiple processing cores to be designated as active cores is to be designated as a functional spare (see [0032], [0016], [0019], [0027], and other locations: core deactivated; inactive core here is spare unless labeled defective), store, in a cores configuration data structure, data representing that the at least one processing core to be designated as a functional spare is to be designated as an active core and the at least one of the multiple processing cores to be designated as active cores is to be designated as a functional spare (see locations pointed to above: view core identification registers as said structure), and initiate a reset sequence (see [0024]), wherein, [], the at least one processing core that the data represents is to be designated as an active core is activated and the at least one of the multiple processing cores that the data represents is to be designated as a functional spare is deactivated (see locations pointed to above and blocks 250 and 270 in figure 2: invention follows through from designating and  actually activates and deactivates). 
Fossum does not explicitly teach “during execution of the reset sequence”. 
However, Fox teaches during execution of the reset sequence (see column 1 lines 24-50, column 5 lines 50-55, and other locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fossum to include “during execution of the reset sequence”, as taught by Fox, because each one of Fossum and Fox teach multi-processor configuration therefore they are analogous arts and because this kind of change in configuration must go through initialization, as deactivated processor need to execute from the start/boot (see column 1 lines 24-50, column 5 lines 50-55, and other locations).

For claim 22, 
The combination of Fossum and Fox teaches the limitations of claim 21 for the reasons above.
Fossum further teaches the number of processing cores that were previously designated as active cores is equal to a predetermined maximum allowed number of active cores for the apparatus (see locations pointed to above: there are numerous cores in the system (6, by example); view that as said predetermined maximum). 

For claim 23, 
The combination of Fossum and Fox teaches the limitations of claim 21 for the reasons above.
Fossum further teaches the number of processing cores that were previously designated as functional spares is greater than or equal to a predetermined minimum number of functional spares for the apparatus (see locations pointed to above: there is at least one spare; view that (1) as said predetermined minimum). 

For claim 24, 
The combination of Fossum and Fox teaches the limitations of claim 21 for the reasons above.
Fossum further teaches wherein the configuration data structure is a configuration register (see rejection to claim 1). 

For claim 25, 
The combination of Fossum and Fox teaches the limitations of claim 21 for the reasons above.
Fossum further teaches a programmable circuit programmed to indicate that the multiple processing cores are enabled for use as active cores and the at least one 

For claim 27, 
The combination of Fossum and Fox teaches the limitations of claim 21 for the reasons above.
Fossum further teaches wherein the reset sequence comprises a cold reset sequence in which at least a portion of the apparatus is powered down (see column 1 lines 35-38 and other locations). 

For claims 28-33, 
The claims recite essentially similar limitations as claims 21-24 and 26-27 respectively; claims 28-33 are a method.

For claims 34-40, 
The claims recite essentially similar limitations as claims 21-23, 25, 24, and 26-27 respectively; claims 34-40 are a system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114